LEANNE JOHNSON, Justice,
dissenting.
I respectfully dissent.
In the County’s first appellate issue the County argues that the evidence is legally and • factually insufficient to support the jury’s finding in response to jury question one.1 The County challenges the finding that there was an unreasonably dangerous condition, ,as well as the findings that the County had actual knowledge, that Akins did not have knowledge, and that the County failed to exercise ordinary care. The County also challenges the jury’s finding in response to question two (assignment of percentage of fault) and three (damages). I would sustain the County’s first appellate issue because the evidence is legally insufficient to support the jury’s finding that Akins “did not have actual knowledge of the danger.” I need not address the County’s other arguments regarding the remaining elements of jury question one, or the remaining ■ appellate issues. See Tex.R.App. P. 47.1.
' Analysis
Under the Texas Tort Claims Act, a governmental unit is liable for “personal injury and death so caused by a condition or use of ... real property if the governmental unit would, were it a private person, be liable to the claimant according to Texas law.” Tex. Civ. Prac. & Rem.Code Ann. § 101.021 (West 2011).' In a premises-defect case, the governmental unit owes “only the duty that a private person owes to a licensee on private property!)]” Tex. Civ. Prac. & Rem.Code Ann. § 101.022(a) (West 2011).
As a general rule, a private .premises owner owes a licensee the duty not to injure him by a willful or wanton act or through gross negligence while the licensee is on the owner’s property. State v. Tennison, 509 S.W.2d 560, 562 (Tex.1974). There is an.exception to the general rule if the owner has actual knowledge of the *235dangerous condition on the property of which the licensee was not aware, and in that instance the owner must warn of the condition or make it reasonably safe. Wal-Mart Stores, Inc. v. Miller,. 102 S.W-3d 706, 709 (Tex.2003); State Dep’t of Highways & Pub, . Transp. v. Payne, 838 S.W.2d .235, 237 (Tex.1992); Tennison, 509 S.W.2d at 562. The licensee must prove that the owner had actual and not merely constructive knowledge of the danger. See Miller, 102 S.W.3d at 709. And, the licensee must prove that she was not aware of the dangerous condition. See id.
If the evidence when taken in a light that is most favorable to the verdict establishes nothing more than that the County had knowledge that a dangerous condition might develop, then the evidence is insufficient to establish that the County had actual knowledge that an unreasonably dangerous condition existed at the time. See City of Corsicana v. Stewart, 249 S.W.3d 412, 414-15 (Tex.2008). Circumstantial evidence, however, may establish actual knowledge when it “ ‘either directly or by reasonable inference’” supports that conclusion. Id. at 415 (quoting State v. Gonzalez, 82 S.W.3d 322, 330 (Tex.2002)); see Reyes v. City of Laredo, 335 S.W.3d 605, 608 (Tex.2010) (“ ‘[T]he actual knowledge required for liability is of the dangerous condition at the time of the accident, not merely of the possibility that a dangerous condition can develop over time.’ ”) (quoting City of Dallas v. Thompson, 210 S.W.3d 601, 603 (Tex.2006)).
Akins did not allege that the County injured her in a willful and wanton or grossly negligent manner.- Rather, she alleged that the County had actual knowledge that the floor was wet and that.it failed to warn her or.make the unreasonably dangerous condition safe. The law does not require the.premises owner to warn a licensee of a condition that was perceptible ■ to her, or the existence of which can be inferred from facts within her present or past knowledge. See Miller, 102 S.W.3d at 709. “[A] licensee is not entitled to expect that the possessor [of land] will warn him of conditions that are perceptible to him, or the existence of which can be inferred from facts within his present or past knowledge.” Lower Neches Valley Auth. v. Murphy, 536 S.W.2d 561, 564 (Tex.1976).
It is uncontroverted that Akins, a Mid-States employee, had worked at the jail for almost a full year prior to her fall. There was no dispute that the hallway floor in question was mopped by inmates at least twice a day. Akins testified at trial that before she fell she actually observed the inmates mopping the floor within fifteen to twenty feet of where she fell. According to Akins, as she walked out of the doorway into the hall she actually spoke to Officer Scott who was supervising the inmates who were mopping, and Akins said she could see something was on the floor where they were mopping.
■ Q. Okay. And in addition to seeing the trustees mopping and knowing that’s what Ms. Scott always did, could you actually see water on the floor down .here (indicating) where they were mopping?
A. I seen something on the floor.
Akins agreed that she had training regarding keeping floors dry and clean in the areas where she worked, and she had knowledge that someone might slip-down on a wet floor.
Q. All right. Under Mid-States’ contract, it was your duty as the supervisor to not only keep this room here (indicating easel) clean but . dry?
’ A. Correct.
Q. Because Mid-States is aware that • wet floors, with a thousand people *236running around in a facility like that, somebody might slip down?
A. Correct.
Q. And that’s why they made it a point — that the County made it a point that the floors were to remain dry under your supervision?
A. Correct.
Even assuming that the floor was wet at the time in question as a result of the mopping, that the wet floor was an unreasonably dangerous condition, and that the County had actual knowledge of the danger at the time of the accident, the law does not require the County to warn Akins, a licensee, of a condition or danger that was perceptible to her, or the existence of which can be inferred from facts within her present or past knowledge. See Miller, 102 S.W.3d at 709; Murphy, 536 S.W.2d at 564. The majority maintains that the fact that “Akins observed mopping and a shiny floor twenty feet away is not evidence that she knew the floor directly in front of her had been mopped and was also wet.” The majority states that “[a]t most Akins’s past and present knowledge could only allow her to infer that the floor might possibly be wet due to mopping.” Notably, the same might also be stated as to the' lack of actual knowledge held by the County. Nevertheless, the majority has misapplied the applicable legal standard to this element of Akins’s claim.
While constructive knowledge of a possible danger does not suffice to establish “actual knowledge” on the part of the County, Akins, as a licensee, is imputed with knowledge of conditions perceptible to her, or that may be inferred from facts within her knowledge. Miller, 102 S.W.3d at 709 (citing Murphy, 536 S.W.2d at 564)). “[A] licensor owes no duty to 'a licensee so long as the evidence conclusively establishes the licensee perceived the alleged dangerous condition.” Id.
Akins was aware of the practice of the jail in mopping the floors, as well as the danger of wet floors. She admitted she personally observed the inmates mopping the hallway within fifteen to twenty feet from her, and the evidence was uncontro-verted that the bucket used by the mopping crew had a wet floor warning depicted on the bucket. By her own admission, she knew, either from facts within her then-present or past knowledge, of the danger. See Miller, 102 S.W.3d at 709; San Jacinto River Auth. v. Simmons, 167 S.W.3d 603, 610 (Tex.App.-Beaumont 2005, no pet.) (employee who had worked at the facility for several years was aware at the time he slipped and fell that there was biosolid material that could possibly collect and potentially make the area slippery, therefore “by his own admission, the possibility of an excessively slippery work-area on the day of the accident [was] well-known to [him], or could have been inferred by him from facts within his then-present or past knowledge[,]” ■ and it barred his recovery); City of Deer Park v. Hawkins, No. 14-13-00695-CV, 2014 WL 953427, at *1, *2-5, 2014 Tex.App. LEXIS 2687, at **1-2, 6-11. (Tex.App.~Houston [14th Dist.] March 11, 2014, pet. denied) (licensee who fell into City trash bin testified that' he knew that it was open and obvious that if someone fell into the bin they would fall fifteen feet and be injured, and the licensee’s claim was barred because he could not prove he did not know of the dangerous condition); Tex. Dep’t of Transp. v. Bowen, No. 14-09-00968-CV, 20Í1 WL 1045454, at *1-2, *3-4, 2011 Tex. App. LEXIS 2103/ at **1-4, 8-11 (Tex.App.-Houston [14th Dist.] Mar. 24, 2011, no pet.) . (Texas Department of Transportation owed no duty to warn or make condition reasonably safe where evidence conclusively established motorcycle rider, *237who testified that she had repeatedly trav-elled through the intersection both as a driver and a passenger and in the past avoided the left lane near the intersection because the incline was less severe, knew of the dangerous condition or it could have been inferred that she knew from her then-present or past knowledge); Nunley v. Tyler County, No. 09-06-049-CV, 2007 WL 2002913, at *2, 2007 Tex.App. LEXIS 5425, at **6-7 (Tex.App.-Beaumont July 12, 2007, no pet.) (inmate had actual knowledge of the dangerous condition because she knew water collected outside the shower stalls and she and other inmates had even complained to the County about the wet floor); San Antonio State Hosp. v., Guerrero, No. 04-06-00050-CV, 2006 WL 3779790, at *2, *3-4, 2006 Tex.App. LEXIS 11021, at **5-6, 9-14 (Tex.App.-San Antonio Dec. 27, 2006, no pet.) (testimony from worker that she had knowledge from past experience that the floor would get wet from “time to time” from condensation and of the possibility of a slippery floor established, as a matter of law, that the worker had actual knowledge of dangerous condition that caused her injury and the hospital where she worked was entitled to immunity).
Conclusion
There is legally insufficient evidence in the appellate record to support the jury’s finding that Akins did not have actual knowledge of the danger. To the contrary, the evidence conclusively established that Akins had knowledge of the danger. Therefore, I would reverse and render judgment in favor of the County. See Miller, 102 S.W.3d at 709.

.There were no objections in the record to question one at trial and no complaints regarding the jury charge have been made on appeal. In a civil case, if there is no objection to the charge, the sufficiency of the evidence is measured by the law as actually given to the jury, not by the law as it should have been given. See Wal-Mart Stores, Inc. v. Sturges, 52 S.W.3d 711, 715 (Tex.200í); Ost-érb'erg v. Peca, 12 S.W.3d 31, 55 (Tex.2000). Question one and the jury’s, response thereto were as follows:
Question 1
Did the negligence, if any, of those named below proximately cause the occurrence in question?'
With respect to the condition of the premises, Jefferson County, Texas was negligent if—
1. the condition posed an unreasonable risk of harm, and
2. Jefferson County, Texas had actual knowledge of the danger, and
3. Noryour Akins did not have actual knowledge of the danger, and
4. Jefferson County, Texas failed to exercise ordinary care .to protect Noryour Akins from the danger, by both failing to adequately warn Noryour Akins of the condition and failing to make that condition reasonably safe.
"Negligence,” when used with respect to Jefferson County, Texas also includes the negligence of its employees, agents and servants.
"Ordinary Care,” when used with respect to the conduct of Jefferson County, Texas as an owner or occupier of a premises, means the degree of care that would be used by an owner or occupier of ordinary prudence under the sáme ór similar circumstances. Answer "Yes” or "No” for each of the following:
1. Jefferson County Yes
2. Noryour Akins No